Citation Nr: 1707676	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  06-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo (claimed as dizzy spells).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The appellant was a member of the Air Force Reserves, with a period of active duty for training from July 8, 1986 to December 12, 1986. The appellant had reserve component service until May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims folder, the Board finds that a remand is necessary. 

In March 2016, the Board remanded the issue for further development. Specifically, the Board instructed the RO to obtain additional medical records and to schedule a VA medical examination for the issue on appeal. 

In May 2016, the Veteran submitted correspondence to VA in which he updated his mailing address. In a July 2016 VA 21-2507a, Request for Physical Examination, VA listed the Brooklyn VAMC as the Veteran's mailing address rather than the address provided in the May 2016 correspondence. A July 2016 Compensation and Pension Exam Inquiry reflects the Veteran's scheduled medical examination was cancelled due to the Veteran failing to RSVP. Again, the address listed on the July 2016 inquiry was different than the address provided by the Veteran. Subsequently, in a September 2016 phone call, the Veteran requested to have his VA medical examination scheduled. (See September 2016 Report of General Information). Importantly, the September 2016 Report of General Information noted the Veteran's address was incorrect within VA's electronic system and updated it. An October 2016 Request for Physical Examination reflects a new examination for the Veteran was initiated. However, the October 2016 examination request, again incorrectly listed the Veteran's address. Subsequently, an October 2016 Compensation and Pension Exam Inquiry cancelled the Veteran's examination request noting the Veteran failing to RSVP. Consequently, the RO issued a supplemental statement of the case (SSOC), continuing its denial of the claim; in doing so, noting the Veteran's failure to report to his scheduled VA examination. Again, the October 2016 SSOC listed an incorrect mailing address for the Veteran. The claims folder reflects that the October 2016 SSOC was returned to sender in November 2016. 

There exists a presumption of regularity as to the mailing of documents by VA. A Veteran must rebut that presumption by clear evidence to the contrary. See Baldwin v. West, 13 Vet. App. 1, 6(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). The Board acknowledges that the claims folder illustrates a good cause regarding the Veteran's failure to report to the September 2016 examination, as indicated by the returned mail and change of address discussed above. See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993). Thus, the Veteran must be afforded a new VA medical examination. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to verify the Veteran's address, resend a copy of all documents formerly mailed to an incorrect address to the Veteran's current address, document such in his claims file, and update VBMS and VACOLS accordingly.

2. Thereafter, arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any dizziness or vertigo. 

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.) Is it at least as likely as not (50 percent or greater probability) that any dizziness or vertigo found to be present is related to or had its onset during service?

b.) Is it at least as likely as not (50 percent or greater probability) that any dizziness or vertigo found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

The examiner(s) should comment on the service treatment record from November 1986.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. A complete rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the appellant's claim. If the benefit sought on appeal is not granted in full, the appellant should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




